As filed with the Securities and Exchange Registration No. 333-56297 Commission on April 9, 2013 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 46 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 And Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B (Exact Name of Registrant) of ING LIFE INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositor’s Principal Office) Nicholas Morinigo, Esq. ING Americas (U.S. Legal Services) 1475 Dunwoody Drive, West Chester, PA 19380-1478 (610) 425-3447 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement. It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ X ] on May 1, 2013, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment Title of Securities Being Registered: Group or Individual Deferred Variable Annuity Contracts PART A Supplement Dated May 1, 2013 To The Prospectus Dated May 1, 2013 ING Variable Annuity Issued by ING Life Insurance and Annuity Company Through Its Variable Annuity Account B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. The following information only affects you if you currently invest in the subaccount that corresponds to the Fidelity ® VIP Contrafund ® Portfolio. NOTICE OF AND IMPORTANT INFORMATION REGARDING A FUND SUBSTITUTION The Securities and Exchange Commission issued an order to permit the ING Life Insurance and Annuity Company and its Variable Annuity Account B to replace, effective on or about July 12, 2013 (the “Substitution Effective Date”), the Fidelity ® VIP Contrafund ® Portfolio (“Replaced Fund”) with the ING Large Cap Growth Portfolio (“Substitute Fund”). The following lists important information regarding the upcoming fund substitution: · Prior to the Substitution Effective Date, and for thirty days thereafter you may transfer amounts allocated to the subaccount that invests in the Replaced Fund to any other available subaccount or any available fixed account free of charge, and any such transfer will not count as a transfer when imposing any applicable restrictions or limits on transfers (other than restrictions related to frequent or disruptive transfers). · On the Substitution Effective Date, your investment in the subaccount that invests in the Replaced Fund will automatically become an investment in the subaccount that invests in the Substitute Fund with an equal total net asset value. · You will not incur any fees or charges or any tax liability because of the substitution, and your Contract value immediately before the substitution will equal your Contract value immediately after the substitution. · The overall expenses of the Substitute Fund are less than the overall expenses of the Replaced Fund. The fees and expenses of the Substitute Fund are more fully described in the Substitute Fund’s summary prospectus. · The investment objective and policies of the Substitute Fund are similar to the investment objective and policies of the Replaced Fund. The investment objective of the Substitute Fund, along with information about the Substitute Fund's investment adviser/subadviser, are more fully described in the Substitute Fund’s summary prospectus. · Prior to the Substitution Effective Date you will be sent a fund summary prospectus for the Substitute Fund. Read this summary prospectus carefully before deciding what to do with amounts allocated to the Subaccount that invests in the Substitute Fund. If you have not received one, or if you need another copy, please contact our Customer Service Center at 1-800-366-0066. · After the Substitution Effective Date, the subaccount investing in the Replaced Fund will no longer be available through the Contract and there will be no further disclosure regarding it in any future Contract prospectus or supplements to the Contract prospectus. ING Life Insurance and Annuity Company Variable Annuity Account B of ING Life Insurance and Annuity Company Deferred Variable Annuity Contract ING V ARIABLE A NNUITY May 1 , 2013 The Contract. The contract described in this prospectus is a group or individual deferred variable annuity contract issued by ING Life Insurance and Annuity Company (“ILIAC,” the “Company,” “we,” “us,” “our”). It is issued to you, the contract holder, as either a nonqualified deferred annuity, including contracts offered to a custodian for an Individual Retirement Account as described in Section 408(a) of the Internal Revenue Code of 1986, as amended (“Tax Code”); a qualified individual retirement annuity (“IRA”); a qualified Roth IRA; or as a qualified contract for use with certain employer sponsored retirement plans. The contract is not available as a SIMPLE IRA under Tax Code Section 408(p) and we no longer offer this Contract for sale to new purchasers . Why Reading this Prospectus Is Important. This prospectus contains facts about the contract and its investment options that you should know before purchasing. This information will help you decide if the contract is right for you. Please read this prospectus carefully. Premium Bonus Option. We will credit a premium bonus to your account for each purchase payment you make during the first account year if you elect the premium bonus option. There is an additional charge for this option during the first seven account years. Therefore, the fees you will pay if you elect the premium bonus option will be greater than the fees you will pay if you do not elect the premium bonus option. The premium bonus option may not be right for you if you expect to make additional purchase payments after the first account year or if you anticipate that you will need to make withdrawals during the first seven account years. In these circumstances the amount of the premium bonus option charge may be more than the amount of the premium bonus we credit to your account. See “Premium Bonus Option–Suitability.” Investment Options. The contract offers variable investment options and fixed interest options. When we establish your account you instruct us to direct account dollars to any of the available options. Variable Investment Options. These options are called subaccounts. The subaccounts are within Variable Annuity Account B (the “separate account”), a separate account of the Company. Each subaccount invests in one of the mutual funds listed on the previous page. Earnings on amounts invested in a subaccount will vary depending upon the performance of its underlying fund. You do not invest directly in or hold shares of the funds. The Funds. Information about the funds in which the subaccounts invest is located in APPENDIX III - Description of Underlying Funds and in each fund prospectus. A prospectus containing more information on each Underlying Fund may be obtained by calling our Customer Service Center at 1-800-366-0066. Read this prospectus in conjunction with the fund prospectuses, and retain the prospectuses for future reference. Getting Additional Information. You may obtain free of charge, the May 1 , 2013 Statement of Additional Information (“SAI”) about the separate account by indicating your request on your application or calling us at 1-800- 366-0066 . You may also obtain free of charge, the most recent annual and/or quarterly report of ING Life Insurance and Annuity Company by calling us at 1-800-366-0066. You may also obtain an SAI for any of the funds by calling that number. The Securities and Exchange Commission (“SEC”) also makes available to the public reports and information about the separate account and the funds. Certain reports and information, including this prospectus and SAI, are available on the EDGAR Database on the SEC website, www.sec.gov, or at the SEC Public Reference Room in Washington, D.C. You may call 1-202-942-8090 or 1-800-SEC-0330 to get information about the operations of the Public Reference Room. You may obtain copies of reports and other information about the separate account and the funds, after paying a duplicating fee, by sending an email request to publicinfo@sec.gov or by writing to the SEC Public Reference Room, treet, N.E., Room 1580, Washington, D.C. 20549-0102. The SAI table of contents is listed in this prospectus. The SAI is incorporated into this prospectus by reference. ILIAC Variable Annuity –INGVA Additional Disclosure Information. Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different than that contained in this prospectus. Fixed Interest Options. · ILIAC Guaranteed Account (the “Guaranteed Account”) · Fixed Account Except as specifically mentioned, this prospectus describes only the investment options offered through the separate account. However, we describe the fixed interest options in appendices to this prospectus. There is also a separate Guaranteed Account prospectus. To obtain a copy, write or call our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271, 1-800-366-0066 or access the SEC’s website (www.sec.gov). Availability of Options. Some funds or fixed interest options may be unavailable through your contract or in your state. The contract is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured by the FDIC. The contract is subject to investment risk, including the possible loss of the principal amount of your investment. We pay compensation to broker/dealers whose registered representatives sell the contract. See “OTHER TOPICS–Contract Distribution,” for further information about the amount of compensation we pay. The investment portfolios are listed on the next page. ILIAC Variable Annuity – INGVA The investment portfolios currently open and available to new premiums and transfers under your contract are: ING Marsico Growth Portfolio (Class S) Fidelity ® VIP Equity-Income Portfolio (Class I) ING MFS Total Return Portfolio (Class I) ING American Funds Asset Allocation Portfolio * ING MidCap Opportunities Portfolio (Class S) ING American Funds International Portfolio* ING Money Market Portfolio (Class I) ING American Funds World Allocation Portfolio * ING Multi-Manager Large Cap Core Portfolio (Class I) ING Balanced Portfolio (Class I) ING Oppenheimer Global Portfolio (Class I) ING Baron Growth Portfolio (Class S) ING PIMCO Total Return Bond Portfolio (Class S) ING BlackRock Inflation Protected Bond Portfolio (Class S) ING BlackRock Large Cap Growth Portfolio (Class I) ING Pioneer High Yield Portfolio (Class I) ING Clarion Global Real Estate Portfolio (Class S) ING Pioneer Mid Cap Value Portfolio (Class S) ING Columbia Contrarian Core Portfolio (Class S) ING Retirement Conservative Portfolio (Class ADV) * ING FMR SM Diversified Mid Cap Portfolio (Class I) ING Retirement Growth Portfolio (Class ADV)* ING Franklin Income Portfolio (Class S) ING Retirement Moderate Growth Portfolio (Class ADV)* ING Franklin Mutual Shares Portfolio (Class S) ING Retirement Moderate Portfolio (Class ADV)* ING Franklin Templeton Founding Strategy Portfolio (Class S) * ING Russell TM Large Cap Growth Index Portfolio (Class I) ING Global Bond Portfolio (Class I) ING Russell TM Large Cap Index Portfolio (Class I) ING Global Resources Portfolio (Class S) ING Russell TM Large Cap Value Index Portfolio (Class I) ING Growth and Income Portfolio (Class I) ING Small Company Portfolio (Class I) ING Index Plus LargeCap Portfolio (Class I) ING SmallCap Opportunities Portfolio (Class S) ING Intermediate Bond Portfolio (Class I) ING T. Rowe Price Capital Appreciation Portfolio (Class S) ING International Index Portfolio (Class I) ING T. Rowe Price Diversified Mid Cap Growth Portfolio ING Invesco Equity and Income Portfolio (Class I) (Class I) ING JPMorgan Emerging Markets Equity Portfolio (Class S) ING T. Rowe Price Equity Income Portfolio (Class S) ING JPMorgan Small Cap Core Equity Portfolio (Class I) ING T. Rowe Price Growth Equity Portfolio (Class I) ING Large Cap Growth Portfolio (Class I) ING Templeton Foreign Equity Portfolio (Class I) ING Large Cap Value Portfolio (Class S) ING Templeton Global Growth Portfolio (Class S) These investment portfolios comprise the subaccounts open to new premiums and transfers. More information can be found in the appendices. APPENDIX III highlights each portfolio’s investment objective and adviser (and any subadviser or consultant), as well as indicates recent portfolio changes. See APPENDIX IV for all subaccounts and valuation information. If you received a summary prospectus for any of the underlying investment portfolios available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the portfolio’s summary prospectus. * These investment portfolios are offered in a “Master-Feeder” or “Fund of Funds” structure. See “ INVESTMENT OPTIONS–Mutual Fund (Fund) Descriptions ” and “ FEES–FUND EXPENSES ” for more information about these investment portfolios. ILIAC Variable Annuity – INGVA TABLE OF CONTENTS Page CONTRACT OVERVIEW 1 CONTRACT PHASES 4 FEE TABLE 5 CONDENSED FINANCIAL INFORMATION 9 PURCHASE AND RIGHTS 9 RIGHT TO CANCEL 12 PREMIUM BONUS OPTION 12 INVESTMENT OPTIONS 14 TRANSFERS AMONG INVESTMENT OPTIONS (EXCESSIVE TRADING POLICY) 16 TRANSFERS BETWEEN OPTION PACKAGES 19 FEES 21 YOUR ACCOUNT VALUE 27 WITHDRAWALS 28 SYSTEMATIC DISTRIBUTION OPTIONS 29 DEATH BENEFIT 30 THE INCOME PHASE 34 NEW YORK CONTRACTS 38 TAXATION[TO BE UPDATEED] 41 OTHER TOPICS 51 STATEMENT OF ADDITIONAL INFORMATION 58 APPENDIX I–ILIAC Guaranteed Account I-1 APPENDIX II–Fixed Account II-1 APPENDIX III–Description of Underlying Funds III-1 APPENDIX IV–Condensed Financial Information IV-1 ILIAC Variable Annuity – INGVA CONTRACT OVERVIEW The following is intended as a summary. Please read each section of this prospectus for additional detail. Questions: Contacting the Company. To answer your questions, contact your sales representative or write or call our Customer Service Center at: ING P.O. Box 9271 Des Moines, IA 50306-9271 1-800- 366-0066 Sending Forms and Written Requests in Good Order. If you are writing to change your beneficiary, request a withdrawal or for any other purpose, contact us or your sales representative to learn what information is required for the request to be in “good order.” We can only act upon requests that are received in good order. Generally, a request is considered to be in “good order” when it is signed, dated and made with such clarity and completeness that we are not required to exercise any discretion in carrying it out. Sending Additional Purchase Payments. Use the following addresses when sending additional purchase payments. If using the U.S. Postal Service: If using express mail: ING ING Attn: Customer Service Center Attn: Customer Service Center P.O. Box 9271 909 Locust Street Des Moines, IA 50306-9271 Des Moines, IA 50309-2899 Express mail packages should not be sent to the P.O. Box address. Contract Design: The contract described in this prospectus is a group or individual deferred variable annuity contract. It is intended to be a retirement savings vehicle that offers a variety of investment options to help meet long-term financial goals. The term “contract” in this prospectus refers to individual contracts and to certificates issued under group contracts. New York Contracts: Some of the fees, features and benefits of the contract are different if it is issued in the State of New York. For details regarding the New York contracts, see the “ FEE TABLE ” and the “ NEW YORK CONTRACTS ” sections of this prospectus. ILIAC Variable Annuity – INGVA 1 Contract Facts: Option Packages. There are three option packages available under the contract. You select an option package at the time of application. Each option package is distinct. See “ PURCHASE AND RIGHTS ” for age maximums on the calculation of death benefits. The differences are summarized as follows: Option Package I Option Package II Option Package III Mortality and Expense Risk 0.80% 1.10% 1.25% Charge 1 : Death Benefit 2 on The greater of: The greatest of: The greatest of: Death of the 1. The sum of all purchase 1. The sum of all purchase 1. The sum of all purchase Annuitant 3 : payments, adjusted for payments, adjusted for payments, adjusted for amounts withdrawn or amounts withdrawn or amounts withdrawn or applied applied to an income phase applied to an income phase to an income phase payment payment option as of the payment option as of the option as of the claim date; or claim date; or claim date; or 2. The account value on the claim 2. The account value on the 2. The account value on the date; or claim date. claim date; or 3. The “step-up value” on the 3. The “step-up value” on the claim date; or claim date. 4. The “roll-up value” on the claim date. 4 Minimum Initial Non-Qualified: Qualified: Non-Qualified: Qualified: Non-Qualified: Qualified: Purchase Payment 5 : $15,000 $1,500 $5,000 $1,500 $5,000 $1,500 Free Withdrawals 6 : 10% of your account value 10% of your account value 10% of your account value each each account year, non- each account year, non- account year, cumulative to a cumulative. cumulative. maximum 30%. Nursing Home Waiver — Waiver Not of Early Available Available Withdrawal Available Charge 7 : 1 See “ FEE TABLE ” and “ FEES .” 2 See “ DEATH BENEFIT .” If a death benefit is payable based on account value, step-up value or roll-up value, the death benefit will not include any premium bonus credited to the account after or within 12 months of the date of death. See “ PREMIUM BONUS OPTION - Forfeiture.” 3 When a contract holder who is not the annuitant dies, the amount of the death benefit is not the same as shown above under each option package. See “ DEATH BENEFIT .” Therefore, contract holders who are not also the annuitant should seriously consider whether Option Packages II and III are suitable for their circumstances. 4 See the “ NEW YORK CONTRACTS ” section of this prospectus for details regarding the death benefit under Option Package III for contracts issued in New York. 5 See “ PURCHASE AND RIGHTS .” 6 See “ FEES .” 7 See “ FEES ” and the “ NEW YORK CONTRACTS ” sections of this prospectus for details regarding contracts issued in New York. Premium Bonus Option. At the time of application you may elect the premium bonus option. Once elected it may not be revoked. If you elect this option we will credit your account with a 4% premium bonus for each purchase payment you make during the first account year. The premium bonus will be included in your account value and allocated among the investment options you have selected in the same proportion as the purchase payment. See “ PREMIUM BONUS OPTION .” In exchange for the premium bonus, during the first seven account years you will pay an annual premium bonus option charge equal to 0.50% of your account value allocated to the subaccounts. This charge may also be deducted from amounts allocated to the fixed interest options, resulting in a 0.50% reduction in the interest which would have been credited to your account during the first seven account years if you had not elected the premium bonus option. See “ FEE TABLE ” and “ FEES .” ILIAC Variable Annuity – INGVA 2 In each of the following circumstances all or part of a premium bonus credited to your account will be forfeited: · If you exercise your free look privilege and cancel your contract. See “ PREMIUM BONUS OPTION– Forfeiture ” and “ RIGHT TO CANCEL .” · If a death benefit is payable based on account value, step-up value or roll-up value, but only the amount of any premium bonus credited to the account after or within 12 months of the date of death. See “ PREMIUM BONUS OPTION – Forfeiture ” and “ DEATH BENEFIT .” · If all or part of a purchase payment for which a premium bonus was credited is withdrawn during the first seven account years. See “ PREMIUM BONUS OPTION – Forfeiture ” and “ WITHDRAWALS .” If you expect to make purchase payments to your contract after the first account year, the premium bonus option may not be right for you. Also, if you anticipate that you will need to make withdrawals from your account during the first seven account years, you may not want to elect the premium bonus option. See “ PREMIUM BONUS OPTION – Suitability .” Your sales representative can help you decide if the premium bonus option is right for you. Transferability. You may transfer from one option package to another. · Transfers must occur on an account anniversary. · A written request for the transfer must be received by us within 60 days of an account anniversary. · Certain minimum account values must be met. See “ TRANSFERS BETWEEN OPTION PACKAGES .” Free Look/Right to Cancel. You may cancel your contract within ten days (some states require more than ten days) of receipt. See “ RIGHT TO CANCEL .” Death Benefit. Your beneficiary may receive a financial benefit in the event of your death prior to the income phase. The amount of the death benefit will depend upon the option package selected. See “ DEATH BENEFIT .” Any death benefit during the income phase will depend upon the income phase payment option selected. See “ THE INCOME PHASE .” Withdrawals. During the accumulation phase you may withdraw all or part of your account value. Certain fees, taxes and early withdrawal penalties may apply. In addition, the Tax Code restricts full and partial withdrawals in some circumstances. See “ WITHDRAWALS .” Amounts withdrawn from the Guaranteed Account may be subject to a market value adjustment. See APPENDIX I . Systematic Distribution Options. These are made available for you to receive periodic withdrawals from your account, while retaining the account in the accumulation phase. See “ SYSTEMATIC DISTRIBUTION OPTIONS .” Fees and Expenses. Certain fees and expenses are deducted from the value of your contract. The fees and expenses deducted may vary depending upon the option package you select. See “ FEE TABLE ” and “ FEES .” Taxation. You will generally not pay taxes on any earnings from the annuity contract described in this prospectus until they are withdrawn. Tax-qualified retirement arrangements (e.g., IRAs or 403(b) plans) also defer payment of taxes on earnings until they are withdrawn. If you are considering funding a tax-qualified retirement arrangement with an annuity contract, you should know that the annuity contract does not provide any additional tax deferral of earnings beyond the tax deferral provided by the tax-qualified retirement arrangement. However, annuities do provide other features and benefits which may be valuable to you. You should discuss your decision with your financial representative. Taxes will generally be due when you receive a distribution. Tax penalties may apply in some circumstances. See “ TAXATION .” ILIAC Variable Annuity – INGVA 3 Use of an Annuity Contract in an IRA or other Qualified Plan. Under the federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of an Individual Retirement Annuity or other qualified retirement annuities, an annuity contract is not necessary to obtain this favorable tax treatment. However, annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates), which may be valuable to you. You should discuss your alternatives with your sales representative taking into account the additional fees and expenses you may incur in an annuity. See “ PURCHASE AND RIGHTS .” CONTRACT PHASES I. The Accumulation Phase (accumulating dollars under your contract) STEP 1: You provide us with your completed application and initial purchase payment. We establish an account for you and credit that account with your initial purchase payment. If you elected the premium bonus option we will also credit your account with a premium bonus. STEP 2: You direct us to invest your purchase payment and the premium bonus, if applicable, in one or more of the following investment options: · Fixed Interest Options; or · Variable Investment Options. (The variable investment options are the subaccounts of Variable Annuity Account B. Each variable investment option invests in a specific mutual fund.) STEP 3: Each subaccount you select purchases shares of its assigned fund. II. The Income Phase (receiving income phase payments from your contract) When you want to begin receiving payments from your contract you may select from the options available. The contract offers several income phase payment options (see “ THE INCOME PHASE ”). In general, you may: · Receive income phase payments for a specified period of time or for life; · Receive income phase payments monthly, quarterly, semi-annually or annually; · Select an income phase payment option that provides for payments to your beneficiary; or · Select income phase payments that are fixed or vary depending upon the performance of the variable investment options you select. ILIAC Variable Annuity – INGVA 4 FEE TABLE The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the contract. The first table describes the fees and expenses that you will pay at the time that you buy the contract, surrender the contract, or transfer contract value between investment options. State premium taxes may also be deducted. See “ THE INCOME PHASE ” for the different fees that may apply after you begin receiving payments under the contract. Maximum Transaction Fees: Early Withdrawal Charge (As a percentage of payments withdrawn.) For Contracts Issued Outside of the State of New York All Contracts (except Roth IRA Contracts Issued Before September 20, 2000) Years from Receipt of Purchase Payment Early Withdrawal Charge Less than 2 7% 2 or more but less than 4 6% 4 or more but less than 5 5% 5 or more but less than 6 4% 6 or more but less than 7 3% 7 or more 0% Roth IRA Contracts Issued Before September 20, 2000 Completed Account Years Early Withdrawal Charge Less than 1 5% 1 or more but less than 2 4% 2 or more but less than 3 3% 3 or more but less than 4 2% 4 or more but less than 5 1% 5 or more 0% For Contracts Issued in the State of New York All Contracts Years from Receipt of Purchase Payment Early Withdrawal Charge Less than 1 7% 1 or more but less than 2 6% 2 or more but less than 3 5% 3 or more but less than 4 4% 4 or more but less than 5 3% 5 or more but less than 6 2% 6 or more but less than 7 1% 7 or more 0% Annual Maintenance Fee $30.00 1 Transfer Charge $ 0.00 2 Overnight Charge $20.00 3 1 The annual maintenance fee will be waived if your account value is $50,000 or greater on the date this fee is due. See “ FEES – TRANSACTION FEES –Annual Maintenance Fee.” 2 We currently do not impose this charge. We reserve the right, however, during the accumulation phase to charge $10 for each transfer after the first 12 transfers in each account year. See “ FEES–TRANSACTION FEES –Transfer Charge” for additional information. 3 You may choose to have this charge deducted from the amount of a withdrawal you would like sent to you by overnight delivery service. ILIAC Variable Annuity – INGVA 5 The next table describes the fees and expenses that you will pay periodically during the time that you own the contract, not including Trust or Fund fees and expenses. Fees Deducted from Investments in the Separate Account: Amount During the Accumulation Phase (Daily deductions, equal to the following percentages on an annual basis, from amounts invested in the subaccounts.) If You Do Not Elect the Premium Bonus Option: All Account Years Option Page I Mortality and Expense Risk Charge 0.80% Administrative Expense Charge 0.15% Total Separate Account Expenses 0.95% Option Page II Mortality and Expense Risk Charge 1.10% Administrative Expense Charge 0.15% Total Separate Account Expenses 1.25% Option Page III Mortality and Expense Risk Charge 1.25% Administrative Expense Charge 0.15% Total Separate Account Expenses 1.40% If You Elect the Premium Bonus Option: Account After the 7 th Years Account 1-7 Year Option Page I Mortality and Expense Risk Charge 0.80% 0.80% Administrative Expense Charge 0.15% 0.15% Premium Bonus Option Charge 0.50% 0.00% Total Separate Account Expenses 1.45% 0.95% Option Page II Mortality and Expense Risk Charge 1.10% 1.10% Administrative Expense Charge 0.15% 0.15% Premium Bonus Option Charge 0.50% 0.00% Total Separate Account Expenses 1.75% 1.25% Option Page III Mortality and Expense Risk Charge 1.25% 1.25% Administrative Expense Charge 0.15% 0.15% Premium Bonus Option Charge 0.50% 0.00% Total Separate Account Expenses 1.90% 1.40% ILIAC Variable Annuity – INGVA 6 If You Elect the Premium Bonus Option and Invest in the GET Fund*: Account After the 7 th Years Account 1-7 Year Option Page I Mortality and Expense Risk Charge 0.80% 0.80% Administrative Expense Charge 0.15% 0.15% Premium Bonus Option Charge 0.50% 0.00% GET Fund Guarantee Charge 0.50% 0.00% Total Separate Account Expenses 1.95% 0.95% Option Page II Mortality and Expense Risk Charge 1.10% 1.10% Administrative Expense Charge 0.15% 0.15% Premium Bonus Option Charge 0.50% 0.00% GET Fund Guarantee Charge 0.50% 0.00% Total Separate Account Expenses 2.25% 1.25% Option Page III Mortality and Expense Risk Charge 1.25% 1.25% Administrative Expense Charge 0.15% 0.15% Premium Bonus Option Charge 0.50% 0.00% GET Fund Guarantee Charge 0.50% 0.00% Total Separate Account Expenses 2.40% 1.40% * The GET Fund guarantee charge applies during each guarantee period to amounts invested in the GET Fund investment option only. This fee table assumes a GET Fund guarantee period of seven years. See “ INVESTMENT OPTIONS ” for additional information. Effective June 21, 2007, no new series of the GET Fund are available. Fees Deducted by the Funds: The next item shows the minimum and maximum total operating expenses charged by a Trust or Fund that you may pay periodically during the time that you own the Contract. More detail concerning each Trust or Fund’s fees and expenses is contained in the prospectus for each Trust or Fund. Total Annual Trust or Fund Operating Expenses Minimum Maximum (expenses that are deducted from Trust or Fund assets, including management fees, distribution and/or service 0.34% 1.51% (12b-1) fees 1 , and other expenses): 1 The Company may receive compensation from each of the funds or the funds’ affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds’ affiliates. These additional payments are made by the funds or the funds’ affiliates to the Company and do not increase, directly or indirectly, the fees and expenses shown above. See “ FEES–FUND EXPENSES ” for additional information. ILIAC Variable Annuity – INGVA 7 Examples: These examples are intended to help you compare the costs of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract owner transaction expenses, contract fees, separate account annual expenses, and Trust or Fund fees and expenses. The examples assume that you invest $10,000 in the contract for the time periods indicated. The examples also assume that your investment has a 5% return each year and assumes the maximum fees and expenses of the contracts and of any of the Trusts or Funds without taking into account any fee waiver or expense reimbursement arrangements that may apply. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: For Contracts Issued Outside the State of New York Assuming You Elect the Premium Bonus Option: 1) If you withdraw your entire account value at the end of the applicable time period: 1 year 3 years 5 years 10 years $ 2) If you do not withdraw your entire account value or if you select an income phase payment option at the end of the applicable time period*: 1 year 3 years 5 years 10 years $ For Contracts Issued in the State of New York Assuming You Elect the Premium Bonus Option: 1) If you withdraw your entire account value at the end of the applicable time period: 1 year 3 years 5 years 10 years $ 2) If you do not withdraw your entire account value or if you select an income phase payment option at the end of the applicable time period*: 1 year 3 years 5 years 10 years $ * This example does not apply during the income phase if you selected a nonlifetime income phase payment option with variable payments and take a lump-sum withdrawal after payments start. In this case the lump-sum payment is treated as a withdrawal during the accumulation phase and may be subject to an early withdrawal charge (refer to Example 1). Fund Fee Information. The fund prospectuses show the investment advisory fees, 12b-1 fees and other expenses including service fees (if applicable) charged annually by each fund. Fund fees are one factor that impacts the value of a fund share. Please refer to the fund prospectuses for more information and to learn more about additional factors. The Company may receive compensation from each of the funds or the funds’ affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds’ affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds’ affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. Please see “ FEES–FUND EXPENSES ” for more information. ILIAC Variable Annuity – INGVA 8 In the case of fund companies affiliated with the Company, where an affiliated investment adviser employs subadvisers to manage the funds, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. Subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Investment management fees are apportioned between the affiliated investment adviser and subadviser. This apportionment varies by subadviser, resulting in varying amounts of revenue retained by the affiliated investment adviser. This apportionment of the investment advisory fee does not increase, directly or indirectly, fund fees and expenses. Please see “ FEES – FUND EXPENSES ” for more information. How Fees are Deducted. Fees are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. CONDENSED FINANCIAL INFORMATION Understanding Condensed Financial Information. In APPENDIX IV of this prospectus, we provide condensed financial information about the separate account subaccounts you may invest in through the contract. The numbers show the year-end unit values of each subaccount from the time purchase payments were first received in the subaccounts under the contract for the lowest and highest combination of asset-based charges. Complete information is available in the SAI. Financial Statements The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Variable Annuity Account B and the consolidated financial statements and the related notes to consolidated financial statements for ING Life Insurance and Annuity Company are located in the Statement of Additional Information. PURCHASE AND RIGHTS How to Purchase : Please note that this contract is no longer available for purchase, although you may continue to make purchase payments under existing contracts. We and our affiliates offer various other products with different features and terms than these contracts that may offer some or all of the same funds. These products have different benefits, fees and charges, and may offer different share classes of the funds offered in this contract that are less expensive. These other products may or may not better match your needs. You should be aware that there are alternative options available, and, if you are interested in learning more about these other products, contact your registered representative. · Individual Contracts. In some states, where group contracts are not available, you may purchase the contract directly from us by completing an application and delivering it and your initial purchase payment to us. Upon our approval we will issue you a contract and set up an account for you under the contract. · Group Contracts. In most states we have distributors, usually broker-dealers or banks, who hold the contract as a group contract (see “ OTHER TOPICS–Contract Distribution ”). You may purchase an interest (or, in other words, participate) in the group contract by contacting a distributor and completing an application and delivering it with your initial purchase payment to that distributor. Upon our approval, we will set up an account for you under the group contract and issue you a certificate showing your rights under the contract. · Joint Contracts (generally spouses). For a nonqualified contract, you may participate in a group contract as a joint contract holder. References to “contract holder” in this prospectus mean both contract holders under joint contracts. Tax law prohibits the purchase of qualified contracts by joint contract holders. ILIAC Variable Annuity – INGVA 9 Factors to Consider in the Purchase Decision. You should discuss your decision to purchase a contract with your sales representative. You should understand the investment options it provides, its other features, the risks and potential benefits it includes, and the fees and expenses you will incur. You should take note of the following issues, among others: 1. Long-Term Investment – This contract is designed for people seeking long-term tax-deferred accumulation of assets, generally for retirement or other long-term purposes. Early withdrawals may cause you to incur surrender charges and/or tax penalties. The value of deferred taxation on earnings grows with the amount of time funds are left in the contract. You should not buy this contract if you are looking for a short-term investment or expect to need to make withdrawals before you are 59½. 2. Investment Risk – The value of investment options available under this contract may fluctuate with the markets and interest rates. You should not buy this contract in order to invest in these options if you cannot risk getting back less money than you put in. 3. Features and Fees – The fees for this contract reflect costs associated with the features and benefits it provides. In some cases, you have the option to elect certain benefits that carry additional charges. As you consider this contract, you should determine the value that these various benefits and features have for you, taking into account the charges for those features. 4. Exchanges – If this contract will be a replacement for another annuity contract, you should compare the two contracts carefully. You should consider whether any additional benefits under this contract justify any increased charges that might apply. Also, be sure to talk to your sales representative or tax adviser to make sure that the exchange will be handled so that it is tax-free. Maximum Issue Age. The maximum issue age for you and the annuitant (if you are not the annuitant) on the date we establish your account is 90. Please note that there are age maximums on the calculation of the step-up value and roll-up value death benefits under Option Packages II and III. Therefore, if you are age 75 or older you may want to consider whether choosing one of these options is in your best interest. See “ DEATH BENEFIT ” for a description of the calculation of death benefits above certain ages. Your Rights Under the Contract: · Individual Contracts. You have all contract rights. · Group Contracts. The holder of the group contract has title to the contract and, generally, only the right to accept or reject any modifications to the contract. You have all other rights to your account under the contract. · Joint Contracts. Joint contract holders have equal rights under the contract with respect to their account. All rights under the contract must be exercised by both joint contract holders with the exception of transfers among investment options. See the “ DEATH BENEFIT ” section for the rights of the surviving joint contract holder upon the death of a joint contract holder prior to the income phase start date. Purchase Payment Methods. The following purchase payment methods are allowed: · One lump sum; · Periodic payments; or · Transfer or rollover from a pre-existing retirement plan or account. We reserve the right to reject any purchase payments to a prospective or existing account without advance notice. If you are considering making periodic payments beyond the first contract year, the premium bonus option may not be right for you. See “ PREMIUM BONUS OPTION – Suitability .” ILIAC Variable Annuity – INGVA 10 Purchase Payment Amounts. The minimum initial purchase payment depends upon the option package you select when you purchase the contract and must be met without consideration of any premium bonus. Option Option Option Package I Package II Package III Non- Non- Non- Minimum Initial Qualified: Qualified:* Qualified: Qualified:* Qualified: Qualified:* Purchase Payment $15,000 $1,500 $5,000 $1,500 $5,000 $1,500 * The Tax Code imposes a maximum limit on annual payments which may be excluded from your gross income. Additional purchase payments must be at least $ 1,000 (we may change this amount from time to time). A purchase payment of more than $1,500,000 will be allowed only with our consent. Reduction of Purchase Payment Amounts. In certain circumstances we may reduce the minimum initial or additional purchase payment amount we will accept under a contract. Whether such a reduction is available will be based on consideration of each of the following factors: · The size and type of the prospective group, if any, to which the reduction would apply; · The method and frequency of purchase payments to be made under the contract; and · The amount of compensation to be paid to distributors and their registered representative on each purchase payment. Any reduction of the minimum initial or additional purchase payment amount will not be unfairly discriminatory against any person. We will make any such reduction according to our own rules in effect at the time the purchase payment is received. We reserve the right to change these rules from time to time. Acceptance or Rejection of Your Application. We must accept or reject your application within two business days of receipt. If the application is incomplete, we may hold any forms and accompanying purchase payment(s) for five business days. We may hold purchase payments for longer periods, pending acceptance of the application, only with your permission. If the application is rejected, the application and any purchase payments will be returned to you. Anti-Money Laundering In order to protect against the possible misuse of our products in money laundering or terrorist financing, we have adopted an anti-money laundering program satisfying the requirements of the USA PATRIOT Act and other current anti-money laundering laws. Among other things, this program requires us, our agents and customers to comply with certain procedures and standards that serve to assure that our customers’ identities are properly verified and that premiums and loan repayments are not derived from improper sources. Under our anti-money laundering program, we may require policy owners, insured persons and/or beneficiaries to provide sufficient evidence of identification, and we reserve the right to verify any information provided to us by accessing information databases maintained internally or by outside firms. We may also refuse to accept certain forms of premium payments or loan repayments (traveler’s cheques, cashier’s checks, bank drafts, bank checks and treasurer’s checks, for example) or restrict the amount of certain forms of premium payments or loan repayments (money orders totaling more than $5,000.00, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning the payment and not issuing the Contract. Applicable laws designed to prevent terrorist financing and money laundering might, in certain circumstances, require us to block certain transactions until authorization is received from the appropriate regulator. We may also be required to provide additional information about you and your policy to government regulators. Our anti-money laundering program is subject to change without notice to take account of changes in applicable laws or regulations and our ongoing assessment of our exposure to illegal activity. ILIAC Variable Annuity – INGVA 11 Allocating Purchase Payments to the Investment Options. We will allocate your purchase payments among the investment options you select. Allocations must be in whole percentages and there may be limits on the number of investment options you may select. When selecting investment options you may find it helpful to review the “ INVESTMENT OPTIONS ” section. RIGHT TO CANCEL When and How to Cancel. You may cancel your contract within ten days of receipt (some states require more than ten days) by returning it to our Customer Service Center along with a written notice of cancellation. Refunds. We will issue you a refund within seven days of our receipt of your contract and written notice of cancellation. Unless your state requires otherwise or unless you purchased an IRA, your refund will equal the purchase payments made plus any earnings or minus any losses attributable to those purchase payments allocated among the subaccounts. Any premium bonus credited to your account will be forfeited and your refund will reflect any earnings or losses attributable to the premium bonus. In other words, you will bear the entire investment risk for amounts allocated among the subaccounts during this period and the amount refunded could be less than the amount paid. If your state requires or if you purchased an IRA, we will refund all purchase payments made. If the purchase payments for your canceled contract came from a rollover from another contract issued by us or one of our affiliates where an early withdrawal charge was reduced or eliminated, the purchase payments will be restored to your prior contract. PREMIUM BONUS OPTION Election. At the time of application you may elect the premium bonus option. Once elected it may not be revoked. The premium bonus option may not be available under all contracts. Premium Bonus Amount. If you elect this option we will credit your account with a 4% premium bonus for each purchase payment you make during the first account year. The premium bonus will be included in your account value and allocated among the investment options you have selected in the same proportion as the purchase payment. The amount of the premium bonus we credit to an account may be reduced if the premium bonus option charge is reduced or eliminated. Premium Bonus Option Charge. In exchange for the premium bonus, during the first seven account years you will pay an annual premium bonus option charge equal to 0.50% of your account value allocated to the subaccounts. We may also deduct this charge from amounts allocated to the fixed interest options, resulting in an annual 0.50% reduction in the interest which would have been credited to your account during the first seven account years if you had not elected the premium bonus option. Under certain contracts, the premium bonus option charge may be reduced or eliminated. See “ FEES–Reduction or Elimination of Certain Fees .” After the seventh account year you will no longer pay the premium bonus option charge. We will administer the elimination of this charge by decreasing the number of accumulation units and increasing the accumulation unit values of the subaccounts in which you are then invested. The elimination of this charge and the adjustment of the number of accumulation units and accumulation unit values will not affect your account value. See “ YOUR ACCOUNT VALUE .” ILIAC Variable Annuity – INGVA 12 Forfeiture. In each of the following circumstances all or part of a premium bonus credited to your account will be forfeited: · If you exercise your free look privilege and cancel your contract. See “ RIGHT TO CANCEL .” · If a death benefit is payable based on account value, step-up value or roll-up value, but only the amount of any premium bonus credited to the account after or within 12 months of the date of death. See “ DEATH BENEFIT .” · If all or part of a purchase payment for which a premium bonus was credited is withdrawn during the first seven account years. The amount of the premium bonus forfeited will be in the same percentage as the amount withdrawn subject to an early withdrawal charge is to the total purchase payments made during the first account year. See “ WITHDRAWALS .” The following hypothetical example illustrates how the forfeiture of premium bonus is calculated when you withdraw all or part of a purchase payment for which a premium bonus was credited during the first seven account years. Purchase Premium Account Withdrawal Date Payment Bonus Value Amount Explanation May 2, 2008 $100,000 $4,000 $104,000 You make a $100,000 initial purchase payment and we credit your account with a 4% ($4,000) premium bonus. Your beginning account value equals $104,000. May 2, 2011 $120,000 $30,000 Assume that your account value grows to $120,000 over the next three years and you request a $30,000 withdrawal. $18,000 of that $30,000 will be subject to an early withdrawal charge ($30,000 minus $12,000 (the 10% free withdrawal amount, see “ FEES–Free Withdrawals ”)) and you would pay a $1,080 early withdrawal charge (6% of $18,000). Additionally, because $18,000 is 18% of the $100,000 purchase payment made in the first account year, 18% of your $4,000 premium bonus, or $720, would be forfeited.* * This example assumes that either Option Package I or II has been in effect since you purchased the contract. If Option Package III has been in effect since inception, none of the withdrawal would be subject to an early withdrawal charge because the 30% cumulative free withdrawal amount ($36,000) would be greater than the amount of the withdrawal. See “ FEES–Free Withdrawals .” Therefore, the withdrawal would not result in forfeiture of any of the premium bonus . See the “ NEW YORK CONTRACTS ” section of this prospectus for details about forfeiture of the premium bonus under contracts issued in New York. ILIAC Variable Annuity – INGVA 13 Suitability. If you expect to make purchase payments to your account after the first account year, the premium bonus option may not be right for you. Your account will not be credited with a premium bonus for purchase payments made after the first account year yet we will assess the premium bonus option charge against your account value which is increased by these additional purchase payments. Consequently, the amount of the premium bonus option charge you would pay over time may be more than the amount of the premium bonus we credited to your account. Also, if you anticipate that you will need to make withdrawals from your account during the first seven account years, you may not want to elect the premium bonus option. When you make such a withdrawal you may forfeit part of your premium bonus, and the amount of the premium bonus option charge you have paid may be more than the amount of the premium bonus not forfeited. Likewise, if you make a withdrawal during the first seven account years and the market is down, the amount of the bonus forfeited may be greater than the then current market value of the premium bonus. Your sales representative can help you decide if the premium bonus option is right for you. INVESTMENT OPTIONS The contract offers variable investment options and fixed interest options. Variable Investment Options. These options are called subaccounts. The subaccounts are within Variable Annuity Account B, a separate account of the Company. Each subaccount invests in a specific mutual fund. You do not invest directly in or hold shares of the funds. Mutual Fund (Fund) Descriptions. We provide brief descriptions of the funds in APPENDIX III . Investment results of the funds are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Unless otherwise noted, all funds are diversified as defined under the Investment Company Act of 1940. Refer to the fund prospectuses for additional information. Fund prospectuses may be obtained, free of charge, from our Customer Service Center at the address and phone number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company ,” by accessing the SEC’s website or by contacting the SEC Public Reference Room. Certain funds are offered in a “Master-Feeder” or “Fund of Funds” structure and may have higher fees and expenses than an investment portfolio that invests directly in debt and equity securities. ING GET U.S. Core Portfolio (formerly known as, and referred to herein as, “GET Fund”). A GET Fund series may be available during the accumulation phase of the contract. We make a guarantee, as described below, when you allocate money into a GET Fund series. Each GET Fund series has an offering period of six months which precedes the guarantee period. The GET Fund investment option may not be available under your contract or in your state. Effective June 21, 2007, no new series of the GET Fund are available. Various series of the GET Fund may be offered from time to time, and additional charges will apply if you elect to invest in one of these series. The Company makes a guarantee when you direct money into a GET Fund series. We guarantee that the value of an accumulation unit of the GET Fund subaccount for that series under the contract on the maturity date will not be less than its value as determined after the close of business on the last day of the offering period for that GET Fund series. If the value on the maturity date is lower than it was on the last day of the offering period, we will add funds to the GET Fund subaccount for that series to make up the difference. This means that if you remain invested in the GET Fund series until the maturity date, at the maturity date, you will receive no less than the value of your separate account investment directed to the GET Fund series as of the last day of the offering period, less any maintenance fees or any amounts you transfer or withdraw from the GET Fund subaccount for that series. The value of dividends and distributions made by the GET Fund series throughout the guarantee period is taken into account in determining whether, for purposes of the guarantee, the value of your GET Fund investment on the maturity date is no less than its value as of the day of the offering period. The guarantee does not promise that you will earn the fund’s minimum targeted return referred to in the investment objective. ILIAC Variable Annuity – INGVA 14 If you withdraw or transfer funds from a GET Fund series prior to the maturity date, we will process the transactions at the actual unit value next determined after we receive your request. The guarantee will not apply to these amounts or to amounts deducted as a maintenance fee, if applicable. The GET Fund subaccount is not available for the dollar cost averaging program or the account rebalancing program. Before the maturity date, we will send a notice to each contract owner who has allocated amounts to the GET Fund series. This notice will remind you that the maturity date is approaching and that you must choose other investment options for your GET Fund series amounts. If you do not make a choice on the maturity date, we will transfer your GET Fund series amounts to another available series of the GET Fund that is then accepting deposits. If no GET Fund series is then available, we will transfer your GET Fund series amounts to the fund or funds that we designate. Please see the ING GET U.S. Core Portfolio prospectus for a complete description of the GET Fund investment option, including charges and expenses. Fixed Interest Options . If available in your state, the Guaranteed Account or the Fixed Account. The Guaranteed Account offers certain guaranteed minimum interest rates for a stated period of time. Amounts must remain in the Guaranteed Account for specific periods to receive the quoted interest rates, or a market value adjustment will be applied. The market value adjustment may be positive or negative. The Fixed Account guarantees payment of the minimum interest rate specified in the contract. The Fixed Account is only available in certain states. For a description of these options, see APPENDICES I and II and the Guaranteed Account prospectus. Selecting Investment Options: · Choose options appropriate for you. Your sales representative can help you evaluate which investment options may be appropriate for your financial goals. · Understand the risks associated with the options you choose. Some subaccounts invest in funds that are considered riskier than others. Funds with additional risks are expected to have values that rise and fall more rapidly and to a greater degree than other funds. For example, funds investing in foreign or international securities are subject to risks not associated with domestic investments, and their investment performance may vary accordingly. Also, funds using derivatives in their investment strategy may be subject to additional risks. · Be informed. Read this prospectus, the fund prospectuses, the Guaranteed Account and Fixed Account appendices and the Guaranteed Account prospectus. Limits on Availability of Options. Some funds or fixed interest options may be unavailable through your contract or in your state. We may add, withdraw or substitute funds, subject to the conditions in your contract and compliance with regulatory requirements. In the case of a substitution, the new fund may have different fees and charges than the fund it replaced. Limits on How Many Investment Options You May Select. Although there is currently no limit, we reserve the right to limit the number of investment options you may select at any one time or during the life of the contract. For purposes of determining any limit, each subaccount and each guaranteed term of the Guaranteed Account, or an investment in the Fixed Account in certain contracts, will be considered an investment option. Additional Risks of Investing in the Funds (Mixed and Shared Funding). “Shared funding” occurs when shares of a fund, which the subaccounts buy for variable annuity contracts, are also bought by other insurance companies for their variable annuity contracts. “Mixed funding” occurs when shares of a fund, which the subaccounts buy for variable annuity contracts, are bought for variable life insurance contracts issued by us or other insurance companies. In other words: Shared - bought by more than one company. Mixed - bought for annuities and life insurance. It is possible that a conflict of interest may arise due to mixed and/or shared funding, which could adversely impact the value of a fund. For example, if a conflict of interest occurred and one of the subaccounts withdrew its investment in a fund, the fund may be forced to sell its securities at disadvantageous prices, causing its share value to decrease. Each fund’s Board of Directors or Trustees will monitor events to identify any conflicts which may arise and to determine what action, if any, should be taken to address such conflicts. ILIAC Variable Annuity – INGVA 15 TRANSFERS AMONG INVESTMENT OPTIONS (EXCESSIVE TRADING POLICY) You may transfer amounts among the available subaccounts. During the accumulation phase we allow you 12 free transfers each account year. We reserve the right to charge $10 for each additional transfer. We currently do not impose this charge. During the income phase we allow you four free transfers each account year. We reserve the right to charge $10 for each additional transfer. We currently do not impose this charge. Transfers from the Guaranteed Account are subject to certain restrictions and may be subject to a market value adjustment. Transfers from the Fixed Account are subject to certain restrictions and transfers into the Fixed Account from any of the other investment options are not allowed. Transfers must be made in accordance with the terms of your contract. Transfer Requests. Requests may be made in writing, by telephone or, where applicable, electronically. Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: · Increased trading and transaction costs; · Forced and unplanned portfolio turnover; · Lost opportunity costs; and · Large asset swings that decrease the fund’s ability to provide maximum investment return to all contract owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products, have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: · Meets or exceeds our current definition of Excessive Trading, as defined below; or · Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define Excessive Trading as: · More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a “round-trip”). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or · Six round-trips involving the same fund within a twelve month period. ILIAC Variable Annuity – INGVA 16 The following transactions are excluded when determining whether trading activity is excessive: · Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); · Transfers associated with scheduled dollar cost averaging, scheduled rebalancing or scheduled asset allocation programs; · Purchases and sales of fund shares in the amount of $5,000 or less; · Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and · Transactions initiated by us, another member of the ING family of insurance companies or a fund. If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center, or other electronic trading medium that we may make available from time to time (“Electronic Trading Privileges”). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip in the prior twelve month period will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of the warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity. A copy of the warning letters and details of the individual’s or entity’s trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those which involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic “inquiry only” privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individual’s or entity’s trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individual’s or entity’s trading activity is disruptive or not in the best interests of other owners of our variable insurance products, regardless of whether the individual’s or entity’s trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individual’s or entity’s failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individual’s or entity’s Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. ILIAC Variable Annuity – INGVA 17 We do not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of contract owners and fund investors and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners or, as applicable, to all contract owners investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Limits Imposed by the Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of insurance companies, either by prospectus or stated contract, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contract. Contract owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the company is required to share information regarding contract owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about contract owner transactions, this information may include personal contract owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owner’s transactions if the fund determines that the contract owner has violated the fund’s excessive/frequent trading policy. This could include the fund directing us to reject any allocations of premium or contract value to the fund or all funds within the fund family. Value of Your Transferred Dollars. The value of amounts transferred into or out of subaccounts will be based on the subaccount unit values next determined after we receive your transfer request in good order at our Customer Service Center or, if you are participating in the dollar cost averaging or account rebalancing programs, after your scheduled transfer or reallocation. Telephone and Electronic Transactions: Security Measures. To prevent fraudulent use of telephone and electronic transactions (including, but not limited to, internet transactions), we have established security procedures. These include recording calls on our toll-free telephone lines and requiring use of a personal identification number (PIN) to execute transactions. You are responsible for keeping your PIN and account information confidential. If we fail to follow reasonable security procedures, we may be liable for losses due to unauthorized or fraudulent telephone or other electronic transactions. We are not liable for losses resulting from telephone or electronic instructions we believe to be genuine. If a loss occurs when we rely on such instructions, you will bear the loss. ILIAC Variable Annuity – INGVA 18 The Dollar Cost Averaging Program. Dollar cost averaging is an investment strategy whereby you purchase fixed dollar amounts of an investment at regular intervals, regardless of price. Under this program a fixed dollar amount is automatically transferred from certain subaccounts, the Guaranteed Account or Fixed Account to any of the other subaccounts. A market value adjustment will not be applied to dollar cost averaging transfers from a guaranteed term of the Guaranteed Account during participation in the dollar cost averaging program. If such participation is discontinued, we will automatically transfer the remaining balance in that guaranteed term to another guaranteed term of the same duration, unless you initiate a transfer into another investment option. In either case a market value adjustment will apply. See APPENDIX I for more information about dollar cost averaging from the Guaranteed Account. If dollar cost averaging is stopped with respect to amounts invested in the Fixed Account, the remaining balance will be transferred to the money market subaccount. Dollar cost averaging neither ensures a profit nor guarantees against loss in a declining market. You should consider your financial ability to continue purchases through periods of low price levels. There is no additional charge for this program and transfers made under this program do not count as transfers when determining the number of free transfers that may be made each account year. For additional information about this program, contact your sales representative or call us at the number listed in “ CONTRACT OVERVIEW – Questions: Contacting the Company .” In certain states purchase payments allocated to the Fixed Account may require participation in the dollar cost averaging program. The Account Rebalancing Program. Account rebalancing allows you to reallocate your account value to match the investment allocations you originally selected. Only account values invested in the subaccounts may be rebalanced. We automatically reallocate your account value annually (or more frequently as we allow). Account rebalancing neither ensures a profit nor guarantees against loss in a declining market. There is no additional charge for this program and transfers made under this program do not count as transfers when determining the number of free transfers that may be made each account year. You may participate in this program by completing the account rebalancing section of your application or by contacting us at the address and/or number listed in “ CONTRACT OVERVIEW–Questions: Contacting the Company .” TRANSFERS BETWEEN OPTION PACKAGES You may transfer from one option package to another. · Transfers must occur on an account anniversary. · A written request for the transfer must be received by us within 60 days before an account anniversary. The following minimum account values need to be met: Transfers to Transfers to Option Package I Option Packages II or III Minimum Account Non-Qualified: Qualified: Non-Qualified: Qualified: Value $15,000 $1,500 $5,000 $1,500 You will receive a new contract schedule page upon transfer. Only one option package may be in effect at any time. ILIAC Variable Annuity – INGVA 19 Transfers to Transfers to Transfers to Option Package I Option Package II Option Package III Death Benefit 1 : Death Benefit 1 : Death Benefit 1 : · The sum of all purchase · The sum of all purchase · The sum of all purchase payments made, adjusted for payments made, adjusted for payments made, adjusted for amounts withdrawn or applied amounts withdrawn or applied amounts withdrawn or applied to an income phase payment to an income phase payment to an income phase payment option as of the claim date, will option as of the claim date, will option as of the claim date, will continue to be calculated from continue to be calculated from continue to be calculated from the account effective date. the account effective date. the account effective date. · The “step-up value” under · If transferring from Option · If transferring from Option Option Packages II and III will Package I, the “step-up value” Package I, the “step-up value” terminate on the new schedule will be calculated beginning on will be calculated beginning on effective date. the new schedule effective the new schedule effective · The “roll-up value” under date. date. Option Package III will · If transferring from Option · If transferring from Option terminate on the new schedule Package III, the “step-up Package II, the “step-up value” effective date. value” will continue to be will continue to be calculated calculated from the date from the date calculated under calculated under Option Option Package II. Package III. · The “roll-up value” will be · The “roll-up value” under calculated beginning on the Option Package III will new schedule effective date. terminate on the new schedule effective date. Nursing Home Waiver 2 : Nursing Home Waiver 2 : Nursing Home Waiver 2 : · The availability of the waiver · If transferring from Option · If transferring from Option of the early withdrawal charge Package I, the waiting period Package I, the waiting period under the Nursing Home under the Nursing Home under the Nursing Home Waiver will terminate on the Waiver will begin to be Waiver will begin to be new schedule effective date. measured from the new measured from the new schedule effective date. schedule effective date. · If transferring from Option · If transferring from Option Package III, the waiting period Package II, the waiting period will have been satisfied on the will have been satisfied on the new schedule effective date. new schedule effective date. Free Withdrawals 3 : Free Withdrawals 3 : Free Withdrawals 3 : · If transferring from Option · If transferring from Option · The cumulative to 30% Package III, any available free Package III, any available free available free withdrawal withdrawal amount in excess of withdrawal amount in excess of amount will begin to be 10% will be lost as of the new 10% will be lost as of the new calculated as of the new schedule effective date. schedule effective date. schedule effective date. 1 See “ DEATH BENEFIT .” 2 See “ FEES–Nursing Home Waiver .” 3 See “ FEES–Free Withdrawals .” ILIAC Variable Annuity – INGVA 20 FEES The following repeats and adds to information provided in the “ Fees and Expenses ” section below. Please review both sections for information on fees. TRANSACTION FEES Early Withdrawal Charge Withdrawals of all or a portion of your account value may be subject to a charge. In the case of a partial withdrawal where you request a specified dollar amount, the amount withdrawn from your account will be the amount you specified plus adjustment for any applicable early withdrawal charge. Amount. A percentage of the purchase payments that you withdraw. The percentage will be determined by the early withdrawal charge schedule that applies to your account. Early Withdrawal Charge Schedules For Contracts Issued outside of the State of New York All Contracts (except Roth IRA Contracts Issued Before September 20, 2000) Years from Receipt of Purchase Payment Early Withdrawal Charge Less than 2 7% 2 or more but less than 4 6% 4 or more but less than 5 5% 5 or more but less than 6 4% 6 or more but less than 7 3% 7 or more 0% Roth IRA Contracts Issued Before September 20, 2000 Completed Account Years Early Withdrawal Charge Less than 1 5% 1 or more but less than 2 4% 2 or more but less than 3 3% 3 or more but less than 4 2% 4 or more but less than 5 1% 5 or more 0% For Contracts Issued in the State of New York All Contracts Years from Receipt of Purchase Payment Early Withdrawal Charge Less than 1 7% 1 or more but less than 2 6% 2 or more but less than 3 5% 3 or more but less than 4 4% 4 or more but less than 5 3% 5 or more but less than 6 2% 6 or more but less than 7 1% 7 or more 0% Purpose. This is a deferred sales charge. It reimburses us for some of the sales and administrative expenses associated with the contract. If our expenses are greater than the amount we collect for the early withdrawal charge, we may use any of our corporate assets, including potential profit that may arise from the mortality and expense risk charge, to make up any difference. ILIAC Variable Annuity – INGVA 21 First In, First Out. The early withdrawal charge is calculated separately for each purchase payment withdrawn. For purposes of calculating your early withdrawal charge, we consider that your first purchase payment to the account (first in) is the first you withdraw (first out). Examples: Where the early withdrawal charge is based on the number of years since the purchase payment was received, if your initial purchase payment was made three years ago, we will deduct an early withdrawal charge equal to 6% (4% for a contract issued in NY) of the portion of that purchase payment withdrawn. For certain Roth IRA contracts where the early withdrawal charge is based on the number of completed account years, if your initial purchase payment was made three years ago, we will deduct an early withdrawal charge equal to 2% of the portion of that purchase payment withdrawn. In each case the next time you make a withdrawal we will assess the early withdrawal charge, if any, against the portion of the first purchase payment you did not withdraw and/or subsequent purchase payments to your account in the order they were received. Earnings may be withdrawn after all purchase payments have been withdrawn. There is no early withdrawal charge for withdrawal of earnings. Free Withdrawals. There is no early withdrawal charge if, during each account year, the amount withdrawn is 10% or less of your account value on the later of the date we established your account or the most recent anniversary of that date. Under Option Package III, any unused percentage of the 10% free withdrawal amount shall carry forward into successive account years, up to a maximum 30% of your account value. The free withdrawal amount will be adjusted for amounts withdrawn under a systematic distribution option or taken as a required minimum distribution during the account year. Waiver. The early withdrawal charge is waived for purchase payments withdrawn if the withdrawal is: · Used to provide income phase payments to you; · Paid due to the annuitant’s death during the accumulation phase in an amount up to the sum of purchase payments made, minus the total of all partial withdrawals, amounts applied to an income phase payment option and deductions made prior to the annuitant’s death; · Paid upon a full withdrawal where your account value is $2,500 or less and no part of the account has been withdrawn during the prior 12 months; · Taken because of the election of a systematic distribution option (see “ SYSTEMATIC DISTRIBUTION OPTIONS ”); · Applied as a rollover to certain Roth IRAs issued by us or an affiliate; · If approved in your state, taken under a qualified contract, when the amount withdrawn is equal to the minimum distribution required by the Tax Code for your account calculated using a method permitted under the Tax Code and agreed to by us (including required minimum distributions using the ECO systematic distribution option (see “ SYSTEMATIC DISTRIBUTION OPTIONS ”)); or · Paid upon termination of your account by us (see “ OTHER TOPICS–Involuntary Terminations ”). Nursing Home Waiver. Under Option Packages II and III, you may withdraw all or a portion of your account value without an early withdrawal charge if: · More than one account year has elapsed since the schedule effective date; · The withdrawal is requested within three years of the annuitant’s admission to a licensed nursing care facility (in Oregon there is no three year limitation period and in New Hampshire non-licensed facilities are included); and · The annuitant has spent at least 45 consecutive days in such nursing care facility. ILIAC Variable Annuity – INGVA 22 We will not waive the early withdrawal charge if the annuitant was in a nursing care facility for at least one day during the two week period immediately preceding or following the schedule effective date. It will also not apply to contracts where prohibited by state law. See the “ NEW YORK CONTRACTS ” section of this prospectus for contracts issued in New York. Annual Maintenance Fee Maximum Amount. When/How. Each year during the accumulation phase we deduct this fee from your account value. We deduct it on your account anniversary and at the time of full withdrawal. It is deducted proportionally from each investment option. Purpose. This fee reimburses us for our administrative expenses relating to the establishment and maintenance of your account. Elimination. We will not deduct the annual maintenance fee if your account value is $50,000 or more on the date this fee is to be deducted. Transfer Charge Amount. During the accumulation phase we currently allow you 12 free transfers each account year. We reserve the right to charge $10 for each additional transfer. We currently do not impose this charge. Purpose. This charge reimburses us for administrative expenses associated with transferring your dollars among investment options. Redemption Fees. If applicable, we may deduct the amount of any redemption fees imposed by the underlying portfolios as a result of withdrawals, transfers or other fund transactions you initiate. Redemption fees, if any, are separate and distinct from any transaction charges or other charges deducted from your contract value. For a more complete description of the funds’ fees and expenses, review each fund’s prospectus. Overnight Fee. You may choose to have a $20.00 overnight charge deducted from the amount of a withdrawal you would like sent to you by overnight delivery service. FEES DEDUCTED FROM INVESTMENTS IN THE SEPARATE ACCOUNT Mortality and Expense Risk Charge Maximum Amount. During the accumulation phase the amount of this charge, on an annual basis, is equal to the following percentages of your account value invested in the subaccounts: Option Package I Option Package II 0.80% 1.10% During the income phase this charge, on an annual basis, is equal to 1.25% of amounts invested in the subaccounts. See “ THE INCOME PHASE–Charges Deducted .” When/How. We deduct this charge daily from the subaccounts corresponding to the funds you select. We do not deduct this charge from any fixed interest option. ILIAC Variable Annuity – INGVA 23 Purpose. This charge compensates us for the mortality and expense risks we assume under the contract. · The mortality risks are those risks associated with our promise to make lifetime income phase payments based on annuity rates specified in the contract. · The expense risk is the risk that the actual expenses we incur under the contract will exceed the maximum costs that we can charge. If the amount we deduct for this charge is not enough to cover our mortality costs and expenses under the contract, we will bear the loss. We may use any excess to recover distribution costs relating to the contract and as a source of profit. We expect to make a profit from this charge. Administrative Expense Charge Maximum Amount. During the accumulation phase the amount of this charge, on an annual basis, is equal to the following percentages of your account value invested in the subaccounts: Option Package I Option Package II Option Package III 0.15% 0.15% 0.15% There is currently no administrative expense charge during the income phase. We reserve the right, however, to charge an administrative expense charge of up to 0.25% during the income phase. When/How. If imposed, we deduct this charge daily from the subaccounts corresponding to the funds you select. We do not deduct this charge from the fixed interest options. If we are imposing this charge when you enter the income phase, the charge will apply to you during the entire income phase. Purpose. This charge helps defray our administrative expenses. Premium Bonus Option Charge Maximum Amount. 0.50%, but only if you elect the premium bonus option. When/How. We deduct this charge daily from the subaccounts corresponding to the funds you select. We may also deduct this charge from amounts allocated to the fixed interest options. This charge is deducted for the first seven account years during the accumulation phase and, if applicable, the income phase. Purpose. This charge compensates us for the cost associated with crediting the premium bonus to your account on purchase payments made during the first account year. See “ PREMIUM BONUS OPTION–Premium Bonus Option Charge .” ING GET U.S. Core Portfolio Guarantee Charge Effective June 21, 2007, no new series of the GET Fund are available. Maximum Amount. 0.50%, but only if you elect to invest in the GET Fund investment option. When/How. We deduct this charge daily during the guarantee period from amounts allocated to the GET Fund investment option. Purpose. This charge compensates us for the cost of providing a guarantee of accumulation unit values of the GET Fund subaccount. See “ INVESTMENT OPTIONS .” ILIAC Variable Annuity – INGVA 24 REDUCTION OR ELIMINATION OF CERTAIN FEES When sales of the contract are made to individuals or a group of individuals in a manner that results in savings of sales or administrative expenses, we may reduce or eliminate the early withdrawal charge, annual maintenance fee, mortality and expense risk charge, administrative expense charge or premium bonus option charge. Our decision to reduce or eliminate any of these fees will be based on one or more of the following: · The size and type of group to whom the contract is issued; · The amount of expected purchase payments; · A prior or existing relationship with the Company, such as being an employee or former employee of the Company or one of our affiliates, receiving distributions or making transfers from other contracts issued by us or one of our affiliates or transferring amounts held under qualified retirement plans sponsored by us or one of our affiliates; · The type and frequency of administrative and sales services provided; or · The level of annual maintenance fee and early withdrawal charges. In the case of an exchange of another contract issued by us or one of our affiliates where the early withdrawal charge has been waived, the early withdrawal charge for certain contracts offered by this prospectus may be determined based on the dates purchase payments were received in the prior contract. The reduction or elimination of any of these fees will not be unfairly discriminatory against any person and will be done according to our rules in effect at the time the contract is issued. We reserve the right to change these rules from time to time. The right to reduce or eliminate any of these fees may be subject to state approval. FUND EXPENSES As shown in the fund prospectuses and described in the “ Fees Deducted by the Funds ” section of this prospectus, each fund deducts management fees from the amounts allocated to the fund. In addition, each fund deducts other expenses which may include service fees that may be used to compensate service providers, including the company and its affiliates, for administrative and contract owner services provided on behalf of the fund. Furthermore, certain funds may deduct a distribution or 12b-1 fee, which is used to finance any activity that is primarily intended to result in the sale of fund shares. For a more complete description of the funds’ fees and expenses, review each fund’s prospectus. The company may receive substantial revenue from each of the funds or the funds’ affiliates, although the amount and types of revenue vary with respect to each of the funds offered through the contract. This revenue is one of several factors we consider when determining the contract fees and charges and whether to offer a fund through our contracts. Fund revenue is important to the company’s profitability, and it is generally more profitable for us to offer affiliated funds than to offer unaffiliated funds. You should evaluate the expenses associated with the funds available through this contract before making a decision to invest. Assets allocated to affiliated funds, meaning funds managed by Directed Services LLC or another company affiliate, generate the largest dollar amount of revenue for the company. Affiliated funds may also be subadvised by a company affiliate or by an unaffiliated third party. Assets allocated to unaffiliated funds, meaning funds managed by an unaffiliated third party, generate lesser, but still substantial dollar amounts of revenue for the company. The company expects to make a profit from this revenue to the extent it exceeds the company’s expenses, including the payment of sales compensation to our distributors. Types of Revenue Received from Affiliated Funds. The types of revenue received by the company from affiliated funds may include: · A share of the management fee deducted from fund assets; · Service fees that are deducted from fund assets; · For certain share classes, compensation paid out of 12b-1 fees that are deducted from fund assets; and · Other revenues that may be based either on an annual percentage of average net assets held in the fund by the company or a percentage of the fund’s management fees. ILIAC Variable Annuity – INGVA 25 These revenues may be received as cash payments or according to a variety of financial accounting techniques that are used to allocate revenue and profits across the organization. In the case of affiliated funds subadvised by unaffiliated third parties, any sharing of the management fee between the company and the affiliated investment adviser is based on the amount of such fee remaining after the subadvisory fee has been paid to the unaffiliated subadviser. Because subadvisory fees vary by subadviser, varying amounts of revenue may be retained by the affiliated investment adviser and ultimately shared with the company. The company receives additional amounts related to affiliated funds in the form of intercompany payments from the fund’s investment adviser or the investment adviser’s parent. These revenues provide the company with a financial incentive to offer affiliated funds through the contract rather than unaffiliated funds. Types of Revenue Received from Unaffiliated Funds. Revenue received from each of the unaffiliated funds or their affiliates is based on an annual percentage of the average net assets held in that fund by the company. Some unaffiliated funds or their affiliates pay us more than others and some of the amounts we receive may be significant. The types of revenues received by the company or its affiliates from unaffiliated funds include: · For certain funds, compensation paid from 12b-1 fees or service fees that are deducted from fund assets; and · Additional payments for administrative, recordkeeping or other services that we provide to the funds or their affiliates, such as processing purchase and redemption requests, and mailing fund prospectuses, periodic reports and proxy materials. These additional payments do not increase directly or indirectly the fees and expenses shown in each fund prospectus. These additional payments may be used by us to finance distribution of the contract. These revenues are received as cash payments. The Fidelity ® Variable Insurance Products Portfolios are the only unaffiliated funds currently offered through the contract. We receive more revenues from affiliated funds than we do from the Fidelity ® Variable Insurance Products Portfolios. In addition to the types of revenue received from affiliated and unaffiliated funds described above, affiliated and unaffiliated funds and their investment advisers, subadvisers or affiliates may participate at their own expense in company sales conferences or educational and training meetings. In relation to such participation, a fund’s investment adviser, subadviser or affiliate may help offset the cost of the meetings or sponsor events associated with the meetings. In exchange for these expense offset or sponsorship arrangements, the investment adviser, subadviser or affiliate may receive certain benefits and access opportunities to company sales representatives and wholesalers rather than monetary benefits. These benefits and opportunities include, but are not limited to, co-branded marketing materials, targeted marketing sales opportunities, training opportunities at meetings, training modules for sales personnel and opportunity to host due diligence meetings for representatives and wholesalers. Certain funds may be structured as “Master-Feeder” or “Fund of Funds.” Funds offered in a Master-Feeder structure (such as the ING American Funds) or “Fund of Funds” structure (such as the ING Retirement Portfolios) may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds, and the underlying funds in which they invest may be affiliated funds as well. The fund prospectuses disclose the aggregate annual operating expenses of each portfolio and its corresponding underlying fund or funds. The funds offered in a “Master-Feeder” or “Fund of Funds” structure are identified in the list of investment portfolios toward the front of this prospectus. Please note that certain management personnel and other employees of the company or its affiliates may receive a portion of their total employment compensation based on the amount of net assets allocated to affiliated funds. For more information, please see “ OTHER TOPICS–Contract Distribution .” ILIAC Variable Annuity – INGVA 26 PREMIUM AND OTHER TAXES Maximum Amount. Some states and municipalities charge a premium tax on annuities. These taxes currently range from 0% to 4%, depending upon the jurisdiction. When/How. We reserve the right to deduct a charge for premium taxes from your account value or from purchase payments to the account at any time, but not before there is a tax liability under state law. For example, we may deduct a charge for premium taxes at the time of a complete withdrawal or we may reflect the cost of premium taxes in our income phase payment rates when you commence income phase payments. We will not deduct a charge for any municipal premium tax of 1% or less, but we reserve the right to reflect such an expense in our annuity purchase rates. In addition, we reserve the right to assess a charge for any federal taxes due against the separate account. See “TAXATION.” YOUR ACCOUNT VALUE During the accumulation phase your account value at any given time equals: · The current dollar value of amounts invested in the subaccounts; plus · The current dollar values of amounts invested in the fixed interest options, including interest earnings to date. Subaccount Accumulation Units. When you select a fund as an investment option, your account dollars invest in “accumulation units” of the separate account subaccount corresponding to that fund. The subaccount invests directly in the fund shares. The value of your interests in a subaccount is expressed as the number of accumulation units you hold multiplied by an “accumulation unit value,” as described below, for each unit. Accumulation Unit Value (AUV). The value of each accumulation unit in a subaccount is called the accumulation unit value or AUV. The AUV varies daily in relation to the underlying fund’s investment performance. The value also reflects deductions for fund fees and expenses, the mortality and expense risk charge, the administrative expense charge, the premium bonus option charge (if any) and, for amounts allocated to the ING GET U.S. Core Portfolio subaccount only, the GET Fund guarantee charge. We discuss these deductions in more detail in “ FEE TABLE ” and “ FEES .” Valuation. We determine the AUV every normal business day after the close of the New York Stock Exchange (normally at 4:00 p.m. Eastern Time). At that time we calculate the current AUV by multiplying the AUV last calculated by the “net investment factor” of the subaccount. The net investment factor measures the investment performance of the subaccount from one valuation to the next. Current AUV Prior AUV x Net Investment Factor Net Investment Factor. The net investment factor for a subaccount between two consecutive valuations equals the sum of 1.0000 plus the net investment rate. Net Investment Rate. The net investment rate is computed according to a formula that is equivalent to the following: · The net assets of the fund held by the subaccount as of the current valuation; minus · The net assets of the fund held by the subaccount at the preceding valuation; plus or minus · Taxes or provisions for taxes, if any, due to subaccount operations (with any federal income tax liability offset by foreign tax credits to the extent allowed); divided by · The total value of the subaccount’s units at the preceding valuation; minus · A daily deduction for the mortality and expense risk charge and the administrative expense charge, if any, and any other fees deducted from investments in the separate account, such as the premium bonus option charge and guarantee charges for the ING GET U.S. Core Portfolio. See “ FEES .” ILIAC Variable Annuity – INGVA 27 The net investment rate may be either positive or negative. Hypothetical Illustration. As a hypothetical illustration assume that your initial purchase payment to a qualified contract is $5,000 and you direct us to invest $3,000 in Fund A and $2,000 in Fund B. Also assume that you did not elect the premium bonus option and on the day we receive the purchase payment the applicable AUVs after the next close of business of the New York Stock Exchange (normally at 4:00 p.m. Eastern Time) are $10 for Subaccount A and $20 for Subaccount B. Your account is credited with 300 accumulation units of Subaccount A and 100 accumulation units of Subaccount B. Step 1: You make an initial purchase payment of $5000. Step 2: A. You direct us to invest $3,000 in Fund A. The purchase payment purchases 300 accumulation units of Subaccount A ($3,000 divided by the current $10 AUV). B. You direct us to invest $2,000 in Fund B. The purchase payment purchases 100 accumulation units of Subaccount B ($2,000 divided by the current $20 AUV). Step 3: The separate account purchases shares of the applicable funds at the then current market value (net asset value or NAV). Each fund’s subsequent investment performance, expenses and charges, and the daily charges deducted from the subaccount, will cause the AUV to move up or down on a daily basis. Purchase Payments to Your Account. If all or a portion of your initial purchase payment is directed to the subaccounts, it will purchase subaccount accumulation units at the AUV next computed after our acceptance of your application as described in “ PURCHASE AND RIGHTS .” Subsequent purchase payments or transfers directed to the subaccounts will purchase subaccount accumulation units at the AUV next computed following our receipt of the purchase payment or transfer request in good order. The AUV will vary day to day. WITHDRAWALS You may withdraw all or a portion of your account value at any time during the accumulation phase. If you participate in the contract through a 403(b) plan, certain restrictions apply. See “ Restrictions on Withdrawals from 403(b) Plan Accounts .” Steps for Making a Withdrawal: · Select the withdrawal amount. (1) Full Withdrawal: You will receive, reduced by any required withholding tax, your account value allocated to the subaccounts, the Guaranteed Account (plus or minus any applicable market value adjustment) and the Fixed Account, minus any applicable early withdrawal charge, annual maintenance fee and forfeited premium bonus. (2) Partial Withdrawal (Percentage or Specified Dollar Amount): You will receive, reduced by any required withholding tax, the amount you specify, subject to the value available in your account. However, the amount actually withdrawn from your account will be adjusted by any applicable early withdrawal charge, any positive or negative market value adjustment for amounts withdrawn from the Guaranteed Account and any forfeited premium bonus. See APPENDICES I and II and the Guaranteed Account prospectus for more information about withdrawals from the Guaranteed Account and the Fixed Account. · Select investment options. If you do not specify this, we will withdraw dollars in the same proportion as the values you hold in the various investment options from each investment option in which you have an account value. · Properly complete a disbursement form and deliver it to our Customer Service Center. ILIAC Variable Annuity – INGVA 28 Restrictions on Withdrawals from 403(b) Plan Accounts. Under Section 403(b) contracts the withdrawal of salary reduction contributions and earnings on such contributions is generally prohibited prior to the participant’s death, disability, attainment of age 59½, separation from service or financial hardship. See “ TAXATION .” Calculation of Your Withdrawal. We determine your account value every normal business day after the close of the New York Stock Exchange (normally at 4:00 p.m. Eastern Time). We pay withdrawal amounts based on your account value as of the next valuation after we receive a request for withdrawal in good order at our Customer Service Center. Delivery of Payment. Payments for withdrawal requests will be made in accordance with SEC requirements. Normally, your withdrawal amount will be sent no later than seven calendar days following our receipt of your properly completed disbursement form in good order. Reinstating a Full Withdrawal. Within 30 days after a full withdrawal, if allowed by law and the contract, you may elect to reinstate all or a portion of your withdrawal. We must receive any reinstated amounts within 60 days of the withdrawal. We reserve the right, however, to accept a reinstatement election received more than 30 days after the withdrawal and accept proceeds received more than 60 days after the withdrawal. We will credit your account for the amount reinstated based on the subaccount values next computed following our receipt of your request and the amount to be reinstated. We will credit the amount reinstated proportionally for annual maintenance fees and early withdrawal charges imposed at the time of withdrawal. We will deduct from the amount reinstated any annual maintenance fee which fell due after the withdrawal and before the reinstatement. We will reinstate in the same investment options and proportions in place at the time of withdrawal. If you withdraw amounts from a series of the ING GET U.S. Core Portfolio and then elect to reinstate them, we will reinstate them in an ING GET U.S. Core Portfolio series that is then accepting deposits, if one is available. If one is not available, we will reallocate your GET amounts among other investment options in which you invested, on a pro-rata basis. The reinstatement privilege may be used only once. Special rules apply to reinstatement of amounts withdrawn from the Guaranteed Account (see APPENDIX I and the Guaranteed Account prospectus). We will not credit your account for market value adjustments or any premium bonus forfeited that we deducted at the time of your withdrawal or refund any taxes that were withheld. Seek competent advice regarding the tax consequences associated with reinstatement. SYSTEMATIC DISTRIBUTION OPTIONS Systematic distribution options may be exercised at any time during the accumulation phase. Features of a Systematic Distribution Option. A systematic distribution option allows you to receive regular payments from your contract without moving into the income phase. By remaining in the accumulation phase, you retain certain rights and investment flexibility not available during the income phase. The following systematic distribution options may be available: · SWO - Systematic Withdrawal Option. SWO is a series of automatic partial withdrawals from your account based on a payment method you select. Consider this option if you would like a periodic income while retaining investment flexibility for amounts accumulated in the account. · ECO - Estate Conservation Option. ECO offers the same investment flexibility as SWO, but is designed for those who want to receive only the minimum distribution that the Tax Code requires each year. Under ECO we calculate the minimum distribution amount required by law, generally at age 70½, and pay you that amount once a year. ECO is not available under nonqualified contracts. An early withdrawal charge will not be deducted from and a market value adjustment will not be applied to any part of your account value paid under an ECO. · LEO - Life Expectancy Option. LEO provides for annual payments for a number of years equal to your life expectancy or the life expectancy of you and a designated beneficiary. It is designed to meet the substantially equal periodic payment exception to the 10% premature distribution penalty under Tax Code section 72. See “ TAXATION .” ILIAC Variable Annuity – INGVA 29 Other Systematic Distribution Options. We may add additional systematic distribution options from time to time. You may obtain additional information relating to any of the systematic distribution options from your sales representative or by calling us at the number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company .” Systematic Distribution Option Availability. Withdrawals under a systematic distribution option are limited to your free withdrawal amount. See “ FEES–TRANSACTION FEES–Early Withdrawal Charge–Free Withdrawals .” If allowed by applicable law, we may discontinue the availability of one or more of the systematic distribution options for new elections at any time and/or to change the terms of future elections. Eligibility for a Systematic Distribution Option. To determine if you meet the age and account value criteria and to assess terms and conditions that may apply, contact your sales representative or the Company at the number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company .” Terminating a Systematic Distribution Option. You may revoke a systematic distribution option at any time by submitting a written request to our Customer Service Center. ECO, once revoked, may not, unless allowed under the Tax Code, be elected again. Charges and Taxation. When you elect a systematic distribution option your account value remains in the accumulation phase and subject to the charges and deductions described in the “ FEES ” and “ FEE TABLE ” sections. Taking a withdrawal under a systematic distribution option, or later revoking the option, may have tax consequences. If you are concerned about tax implications, consult a qualified tax adviser before electing an option. DEATH BENEFIT This section provides information about the death benefit during the accumulation phase. For death benefit information applicable to the income phase, see “ THE INCOME PHASE .” Terms to Understand Account Year/Account Anniversary: A period of 12 months measured from the date we established your account and each anniversary of this date. Account anniversaries are measured from this date. Annuitant(s): The person(s) on whose life(lives) or life expectancy(ies) the income phase payments are based. Beneficiary(ies): The person(s) or entity(ies) entitled to receive a death benefit under the contract. Claim Date: The date proof of death and the beneficiary’s right to receive the death benefit are received in good order at our Customer Service Center. Please contact our Customer Service Center to learn what information is required for a request for payment of the death benefit to be in good order. Contract Holder (You/Your): The contract holder of an individually owned contract or the certificate holder of a group contract. The contract holder and annuitant may be the same person. Schedule Effective Date: The date an option package and benefits become effective. The initial schedule effective date equals the date we established your account. Thereafter, this date can occur only on an account anniversary. During the Accumulation Phase When is a Death Benefit Payable? During the accumulation phase a death benefit is payable when the contract holder or the annuitant dies. If there are joint contract holders, the death benefit is payable when either one dies. ILIAC Variable Annuity – INGVA 30 Who Receives the Death Benefit? If you would like certain individuals or entities to receive the death benefit when it becomes payable, you may name them as your beneficiaries. However, if you are a joint contract holder and you die, the beneficiary will automatically be the surviving joint contract holder. In this circumstance any other beneficiary you named will be treated as the primary or contingent beneficiary, as originally named, of the surviving joint contract holder. The surviving joint contract holder may change the beneficiary designation. If you die and no beneficiary exists, the death benefit will be paid in a lump sum to your estate. Designating Your Beneficiary. You may designate a beneficiary on your application or by contacting your sales representative or us as indicated in “ CONTRACT OVERVIEW - Questions: Contacting the Company .” Death Benefit Amount. The death benefit depends upon the option package in effect on the date the annuitant dies. Option Package I Option Package II Option Package III Death Benefit The greater of: The greatest of: The greatest of: on Death of 1. The sum of all 1. The sum of all purchase 1. The sum of all purchase payments, the Annuitant : purchase payments, payments, adjusted for adjusted for amounts withdrawn or adjusted for amounts amounts withdrawn or applied applied to an income phase payment withdrawn or applied to an income phase payment option as of the claim date; or to an income phase option as of the claim date; or 2. The account value* on the claim payment option as of 2. The account value* on the date; or the claim date; or claim date; or 3. The “step-up value”* (as described 2. The account value* on 3. The “step-up value”* (as below) on the claim date; or the claim date. described below) on the claim 4. The “roll-up value”* (as described date. below) on the claim date.** * For purposes of calculating the death benefit, the account value, step-up value and roll-up value will be reduced by the amount of any premium bonus credited to your account after or within 12 months of the date of death. See “ PREMIUM BONUS OPTION–Forfeiture .” ** See the “ NEW YORK CONTRACTS ” section of this prospectus for details about the Option Package III death benefit for contracts issued in New York. Step-up Value. On the schedule effective date, the step-up value is equal to the greater of: · The account value; or · The step-up value, if any, calculated on the account anniversary prior to the schedule effective date, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option during the prior account year. Thereafter, once each year on the anniversary of the schedule effective date until the anniversary immediately preceding the annuitant’s 85 th birthday or death, whichever is earlier, the step-up value is equal to the greater of: · The step-up value most recently calculated, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option during the prior account year; or · The account value on that anniversary of the schedule effective date. On each anniversary of the schedule effective date after the annuitant’s 85 th birthday, the step-up value shall be equal to the step-up value on the anniversary immediately preceding the annuitant’s 85 th birthday, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option since that anniversary. On the claim date, the step-up value shall equal the step-up value on the anniversary of the schedule effective date immediately preceding the annuitant’s death, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option since that anniversary. For purposes of calculating the death benefit, the step-up value will be reduced by the amount of any premium bonus credited to your account after or within 12 months of the date of death. See “ PREMIUM BONUS OPTION– Forfeiture .” ILIAC Variable Annuity – INGVA 31 Roll-up Value. On the schedule effective date, the roll-up value is equal to the account value. Thereafter, once each year on the anniversary of the schedule effective date until the anniversary immediately preceding the annuitant’s 76 th birthday or death, whichever is earlier, the roll-up value is equal to the roll-up value most recently calculated multiplied by a factor of 1.05, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option during the prior account year. The roll-up value may not exceed 200% of the account value on the schedule effective date, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option since that date. On each anniversary of the schedule effective date after the annuitant’s 76 th birthday, the roll-up value shall be equal to the roll-up value on the anniversary immediately preceding the annuitant’s 76 th birthday, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option since that anniversary. On the claim date, the roll-up value shall equal the roll-up value on the anniversary of the schedule effective date immediately preceding the annuitant’s death, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option since that anniversary. For purposes of calculating the death benefit, the roll-up value will be reduced by the amount of any premium bonus credited to your account after or within 12 months of the date of death. See “ PREMIUM BONUS OPTION– Forfeiture .” The “roll-up value” is not available on contracts issued in the State of New York. See the “NEW YORK CONTRACTS” section of this prospectus for details about the Option Package III death benefit for contracts issued in New York. Adjustment. For purposes of determining the death benefit, the adjustment for purchase payments made will be dollar for dollar. The adjustment for amounts withdrawn or applied to an income phase payment option will be proportionate, reducing the sum of all purchase payments made, the step-up value and the roll-up value in the same proportion that the account value was reduced on the date of the withdrawal or application to an income phase payment option. Death Benefit Greater than the Account Value. Notwithstanding which option package is selected, on the claim date, if the amount of the death benefit is greater than the account value, the amount by which the death benefit exceeds the account value will be deposited and allocated to the money market subaccount available under the contract, thereby increasing the account value available to the beneficiary to an amount equal to the death benefit. Prior to the election of a method of payment of the death benefit by the beneficiary, the account value will remain in the account and continue to be affected by the investment performance of the investment option(s) selected. The beneficiary has the right to allocate or transfer any amount to any available investment option (subject to a market value adjustment, as applicable). The amount paid to the beneficiary will equal the adjusted account value on the day the payment is processed. Subject to the conditions and requirements of state law, u nless your beneficiary elects otherwise, the distribution will generally be made into an interest bearing account, backed by our general account that is accessed by the beneficiary through a draftbook feature. The beneficiary may access death benefit proceeds at any time without penalty. Interest earned on this account may be less than interest paid on other settlement options. Beneficiaries should carefully review all settlement and payment options available under the contract and are encouraged to consult with a financial professional or tax advisor before choosing a settlement or payment option. Death Benefit Amounts in Certain Cases If a Spousal Beneficiary Continues the Account Following the Death of the Contract Holder/Annuitant. If a spousal beneficiary continues the account at the death of a contract holder who was also the annuitant, the spousal beneficiary becomes the annuitant. The option package in effect at the death of the contract holder will also apply to the spousal beneficiary, unless later changed by the spousal beneficiary. The premium bonus option charge, if any, will continue, unless the premium bonus was forfeited when calculating the account value, step-up value and roll-up value on the death of the original contract holder/annuitant. ILIAC Variable Annuity – INGVA 32 The amount of the death benefit payable at the death of a spousal beneficiary who has continued the account shall be determined under the option package then in effect, except that: (1) In calculating the sum of all purchase payments, adjusted for amounts withdrawn or applied to an income phase payment option, the account value on the claim date following the original contract holder’s/annuitant’s death shall be treated as the spousal beneficiary’s initial purchase payment; (2) In calculating the step-up value, the step-up value on the claim date following the original contract holder’s/annuitant’s death shall be treated as the spousal beneficiary’s initial step-up value; and (3) In calculating the roll-up value, the roll-up value on the claim date following the original contract holder’s/annuitant’s death shall be treated as the initial roll-up value. If the Contract Holder is not the Annuitant. Under nonqualified contracts only the death benefit described above under Option Packages I, II and III will not apply if a contract holder (including a spousal beneficiary who has continued the account) who is not also the annuitant dies. In these circumstances the amount paid will be equal to the account value on the date the payment is processed, plus or minus any market value adjustment. An early withdrawal charge may apply to any full or partial payment of this death benefit. Because the death benefit in these circumstances equals the account value, plus or minus any market value adjustment, a contract holder who is not also the annuitant should seriously consider whether Option Packages II and III are suitable for their circumstances. If the spousal beneficiary who is the annuitant continues the account at the death of the contract holder who was not the annuitant, the annuitant will not change. The option package in effect at the death of the contract holder will also apply to the spousal beneficiary, unless later changed by the spousal beneficiary, and the death benefit payable at the spousal beneficiary’s death shall be determined under the option package then in effect. Guaranteed Account. For amounts held in the Guaranteed Account, see APPENDIX I for a discussion of the calculation of the death benefit. Death Benefit - Methods of Payment For Qualified Contracts. Under a qualified contract if the annuitant dies the beneficiary may choose one of the following three methods of payment: · Apply some or all of the account value, plus or minus any market value adjustment, to any of the income phase payment options (subject to the Tax Code distribution rules (see “ TAXATION ”)); · Receive, at any time, a lump-sum payment equal to all or a portion of the account value, plus or minus any market value adjustment; or · Elect SWO, ECO or LEO (described in “ SYSTEMATIC DISTRIBUTION OPTIONS ”), provided the election would satisfy the Tax Code minimum distribution rules. Payments from a Systematic Distribution Option. If the annuitant was receiving payments under a systematic distribution option and died before the Tax Code’s required beginning date for minimum distributions, payments under the systematic distribution option will stop. The beneficiary, or contract holder on behalf of the beneficiary, may elect a systematic distribution option provided the election is permitted under the Tax Code minimum distribution rules. If the annuitant dies after the required beginning date for minimum distributions, payments will continue as permitted under the Tax Code minimum distribution rules, unless the option is revoked. Distribution Requirements. Subject to Tax Code limitations, a beneficiary may be able to defer distribution of the death benefit. Death benefit payments must satisfy the distribution rules in Tax Code Section 401(a)(9). See “ TAXATION .” ILIAC Variable Annuity – INGVA 33 For Non-Qualified Contracts. (1) If you die and the beneficiary is your surviving spouse, or if you are a non-natural person and the annuitant dies and the beneficiary is the annuitant’s surviving spouse, then the beneficiary becomes the successor contract holder. In this circumstance the Tax Code does not require distributions under the contract until the successor contract holder’s death. As the successor contract holder, the beneficiary may exercise all rights under the account and has the following options: (a) Continue the contract in the accumulation phase; (b) Elect to apply some or all of the account value, plus or minus any market value adjustment, to any of the income phase payment options; or (c) Receive at any time a lump-sum payment equal to all or a portion of the account value, plus or minus any market value adjustment. If you die and are not the annuitant, an early withdrawal charge will apply if a lump sum is elected. (2) If you die and the beneficiary is not your surviving spouse, he or she may elect option 1(b) or option 1(c) above (subject to the Tax Code distribution rules). See “ TAXATION .” In this circumstance the Tax Code requires any portion of the account value, plus or minus any market value adjustment, not distributed in installments over the beneficiary’s life or life expectancy, beginning within one year of your death, must be paid within five years of your death. See “ TAXATION .” (3) If you are a natural person but not the annuitant and the annuitant dies, the beneficiary may elect option 1(b) or 1(c) above. If the beneficiary does not elect option 1(b) within 60 days from the date of death, the gain, if any, will be included in the beneficiary’s income in the year the annuitant dies. Payments from a Systematic Distribution Option. If the contract holder or annuitant dies and payments were made under SWO, payments will stop. A beneficiary, however, may elect to continue SWO. Taxation. In general, payments received by your beneficiary after your death are taxed to the beneficiary in the same manner as if you had received those payments. Additionally, your beneficiary may be subject to tax penalties if he or she does not begin receiving death benefit payments within the time-frame required by the Tax Code. See “ TAXATION .” THE INCOME PHASE During the income phase you stop contributing dollars to your account and start receiving payments from your accumulated account value. Initiating Payments. At least 30 days prior to the date you want to start receiving payments you must notify us in writing of all of the following: · Payment start date; · Income phase payment option (see the income phase payment options table in this section); · Payment frequency (i.e., monthly, quarterly, semi-annually or annually); · Choice of fixed, variable or a combination of both fixed and variable payments; and · Selection of an assumed net investment rate (only if variable payments are elected). Your account will continue in the accumulation phase until you properly initiate income phase payments. Once an income phase payment option is selected it may not be changed. ILIAC Variable Annuity – INGVA 34 What Affects Payment Amounts? Some of the factors that may affect the amount of your income phase payments include your age, gender, account value, the income phase payment option selected, the number of guaranteed payments (if any) selected and whether you select fixed, variable or a combination of both fixed and variable payments and, for variable payments, the assumed net investment rate selected. Fixed Payments. Amounts funding fixed income phase payments will be held in the Company’s general account. The amount of fixed payments does not vary with investment performance over time. Variable Payments. Amounts funding your variable income phase payments will be held in the subaccount(s) you select. Not all subaccounts available during the accumulation phase may be available during the income phase. Payment amounts will vary depending upon the performance of the subaccounts you select. For variable income phase payments, you must select an assumed net investment rate. Assumed Net Investment Rate. If you select variable income phase payments, you must also select an assumed net investment rate of either 5% or 3½%. If you select a 5% rate, your first income phase payment will be higher, but subsequent payments will increase only if the investment performance of the subaccounts you selected is greater than 5% annually, after deduction of fees. Payment amounts will decline if the investment performance is less than 5%, after deduction of fees. If you select a 3½% rate, your first income phase payment will be lower and subsequent payments will increase more rapidly or decline more slowly depending upon changes to the net investment rate of the subaccounts you selected. For more information about selecting an assumed net investment rate, call us for a copy of the SAI. See “ CONTRACT OVERVIEW–Questions: Contacting the Company .” Minimum Payment Amounts. The income phase payment option you select must result in: · A first income phase payment of at least $50; and · Total yearly income phase payments of at least $250. If your account value is too low to meet these minimum payment amounts, you will receive one lump-sum payment. Unless prohibited by law, we reserve the right to increase the minimum payment amount based on increases reflected in the Consumer Price Index-Urban (CPI-U) since July 1, 1993. Restrictions on Start Dates and the Duration of Payments. Income phase payments may not begin during the first account year, or, unless we consent, later than the later of: (a) The first day of the month following the annuitant’s 85 th birthday; or (b) The tenth anniversary of the last purchase payment made to your account. Income phase payments will not begin until you have selected an income phase payment option. Failure to select an income phase payment option by the later of the annuitant’s 85 th birthday or the tenth anniversary of your last purchase payment may have adverse tax consequences. You should consult with a qualified tax adviser if you are considering delaying the selection of an income phase payment option before the later of these dates. For qualified contracts only, income phase payments may not extend beyond: (a) The life of the annuitant; (b) The joint lives of the annuitant and beneficiary; (c) A guaranteed period greater than the annuitant’s life expectancy; or (d) A guaranteed period greater than the joint life expectancies of the annuitant and beneficiary. When income phase payments start the age of the annuitant plus the number of years for which payments are guaranteed may not exceed 95. If income phase payments start when the annuitant is at an advanced age, such as over 85, it is possible that the contract will not be considered an annuity for federal tax purposes. See “ TAXATION ” for further discussion of rules relating to income phase payments. ILIAC Variable Annuity – INGVA 35 Charges Deducted. · If variable income phase payments are selected, we make a daily deduction for mortality and expense risks from amounts held in the subaccounts. Therefore, if you choose variable income phase payments and a nonlifetime income phase payment option, we still make this deduction from the subaccounts you select, even though we no longer assume any mortality risks. The amount of this charge, on an annual basis, is equal to 1.25% of amounts invested in the subaccounts. See “ FEES–FEES DEDUCTED FROM INVESTMENTS IN THE SEPARATE ACCOUNT–Mortality and Expense Risk Charge .” · There is currently no administrative expense charge during the income phase. We reserve the right, however, to charge an administrative expense charge of up to 0.25% during the income phase. If imposed, we deduct this charge daily from the subaccounts corresponding to the funds you select. If we are imposing this charge when you enter the income phase, the charge will apply to you during the entire income phase. See “ FEES–FEES DEDUCTED FROM INVESTMENTS IN THE SEPARATE ACCOUNT–Administrative Expense Charge .” · If you elected the premium bonus option and variable income phase payments, we may also deduct the premium bonus option charge. We deduct this charge daily during the first seven account years from the subaccounts corresponding to the funds you select. If fixed income phase payments are selected, this charge may be reflected in the income phase payment rates. See “ FEES–FEES DEDUCTED FROM INVESTMENTS IN THE SEPARATE ACCOUNT–Premium Bonus Option Charge .” Death Benefit during the Income Phase. The death benefits that may be available to a beneficiary are outlined in the income phase payment options table below. If a lump-sum payment is due as a death benefit, we will make payment within seven calendar days after we receive proof of death acceptable to us and the request for the payment in good order at our Customer Service Center. Unless your beneficiary elects otherwise, the distribution will generally be made into an interest bearing account, backed by our general account that is accessed by the beneficiary through a draftbook feature. The beneficiary may access death benefit proceeds at any time without penalty. Interest earned on this account may be less than interest paid on other settlement options. If continuing income phase payments are elected, the beneficiary may not elect to receive a lump sum at a future date unless the income phase payment option specifically allows a withdrawal right. We will calculate the value of any death benefit at the next valuation after we receive proof of death and a request for payment. Such value will be reduced by any payments made after the date of death. Beneficiary Rights. A beneficiary’s right to elect an income phase payment option or receive a lump-sum payment may have been restricted by the contract holder. If so, such rights or options will not be available to the beneficiary. Partial Entry into the Income Phase. You may elect an income phase payment option for a portion of your account dollars, while leaving the remaining portion invested in the accumulation phase. Whether the Tax Code considers such payments taxable as income phase payments or as withdrawals is currently unclear; therefore, you should consult with a qualified tax adviser before electing this option. The same or different income phase payment option may be selected for the portion left invested in the accumulation phase. Taxation. To avoid certain tax penalties, you or your beneficiary must meet the distribution rules imposed by the Tax Code. Additionally, when selecting an income phase payment option, the Tax Code requires that your expected payments will not exceed certain durations. See “ TAXATION ” for additional information. Payment Options. The following table lists the income phase payment options and accompanying death benefits available during the income phase. We may offer additional income phase payment options under the contract from time to time. Once income phase payments begin the income phase payment option selected may not be changed. ILIAC Variable Annuity – INGVA 36 Terms to understand: Annuitant(s): The person(s) on whose life expectancy(ies) the income phase payments are based. Beneficiary(ies): The person(s) or entity(ies) entitled to receive a death benefit under the contract. Lifetime Income Phase Payment Options Life Income Length of Payments: For as long as the annuitant lives. It is possible that only one payment will be made if the annuitant dies prior to the second payment’s due date. Death Benefit - None: All payments end upon the annuitant’s death. Life Income - Length of Payments: For as long as the annuitant lives, with payments guaranteed for your choice Guaranteed of 5 to 30 years or as otherwise specified in the contract. Payments Death Benefit - Payment to the Beneficiary: If the annuitant dies before we have made all the guaranteed payments, we will continue to pay the beneficiary the remaining payments, unless the beneficiary elects to receive a lump-sum payment equal to the present value of the remaining guaranteed payments. Life Income - Length of Payments: For as long as either annuitant lives. It is possible that only one payment will Two Lives be made if both annuitants die before the second payment’s due date. Continuing Payments: When you select this option you choose for: (a) 100%, 66 T % or 50% of the payment to continue to the surviving annuitant after the first death; or (b) 100% of the payment to continue to the annuitant on the second annuitant’s death, and 50% of the payment to continue to the second annuitant on the annuitant’s death. Death Benefit - None: All payments end upon the death of both annuitants. Life Income - Length of Payments: For as long as either annuitant lives, with payments guaranteed from 5 to 30 Two Lives - years or as otherwise specified in the contract. Guaranteed Continuing Payments: 100% of the payment to continue to the surviving annuitant after the first Payments death. Death Benefit - Payment to the Beneficiary: If both annuitants die before we have made all the guaranteed payments, we will continue to pay the beneficiary the remaining payments, unless the beneficiary elects to receive a lump-sum payment equal to the present value of the remaining guaranteed payments. Life Income
